Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of  U.S. Patent No. 11,178,956.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent are claiming common subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-11, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,249,715 to Repp.
Regarding claim 1, Repp discloses a support pole system for supporting articles above the ground or earth, the support pole comprising:
a support pole (11, 16, 17) formed from at least two elongated pole sections that are telescoping pole sections that are movably coupled together with at least a portion of one elongated pole section being received within the other so that the pole sections can be telescopically moved longitudinally relative to one another between collapsed and extended positions to shorten and lengthen the support pole, the support pole having a longitudinal axis, the support pole having 
at least two elongated pole sections have a combination of releasable locking mechanisms to hold the at least two elongated pole sections in place relative to one another, the combination of locking mechanisms comprising 1) an apertured locking mechanism (26) wherein an aperture is formed in a wall of at least one of the at least two elongated pole sections that engages a releasable locking structure (19,22) (fig. 4) of the other of the at least two elongated pole sections, with the locking structure being received within the aperture, and 2) a non-apertured frictional locking mechanism that is separate from the apertured locking mechanism (17); and
an article head piece (12) coupled to an upper end of the support pole for attaching articles to the support pole; and 
a base assembly (14, 34, 43, 44) coupled to the lower end of the support pole, the base assembly comprising: 
a stake (41) configured for insertion into the ground or earth for supporting the support pole in an upright position, the stake having projecting members (46) that engage the ground or earth when the stake is inserted therein to prevent rotation of the stake about the longitudinal axis of the stake; and 
a cross member (44/46, for example) positioned at an upper end of the stake, the cross member forming a footrest to facilitate insertion of the stake into the ground or earth.

Regarding claim 2, wherein there is a single aperture (26) formed in the wall of the of the at least one of the at least two elongated pole sections that is engaged by the releasable locking structure (19,22, 23) of the other when the at least two pole sections are in a selected position.

Regarding claims 3-4, wherein the support pole has A. 

Regarding claim 5, wherein: the cross member is configured as a foot plate with an upper surface that has a width along all or a portion of the foot plate of from at least one inch or more for resting one’s foot during insertion of the stake into the ground or earth, the cross member further having at least one lower projecting member (26) that engages the ground or earth to prevent rotation of the cross member about the longitudinal axis of at least one of the support pole and stake.

Regarding claim 6, wherein: the at least one lower projecting member defines one or more recesses under the foot plate for receiving earth or soil when the base assembly is inserted into the ground or earth.

Regarding claims 10, wherein the article head piece includes a hook (12, 27, 28) assembly with at least one hook that projects outward from the longitudinal axis of the support pole.

Regarding claim 11, wherein: the at least one hook has a planar upper surface (12).

Regarding claim 13, wherein: the article head piece includes at least one of an article attachment device, a hook assembly, a hook, a carabiner, a support surface, a container, a box, a platform, a light, an LED light, a saw, a fishing rod holder, a decoy mount, a camera mount, a firearm yoke, and a magnet.

Regarding claim 16, wherein: the apertured locking mechanism is at least one of a detent locking mechanism, a push- button locking mechanism, and a set screw locking mechanism; and wherein the non-apertured frictional locking mechanism is at least one of a split-collar lock locking mechanism, a twist lock clamp locking mechanism, an internal twist lock with an internal expander locking mechanism, a cam lock locking mechanism, an internal cam lock locking mechanism, a lever clamp locking mechanism, a set screw locking mechanism, and a clutch lock locking mechanism.

Regarding claim 17, wherein: there are at least three elongated pole sections (16,17, 11, 14, 41).
	
Regarding claim 18, Repp discloses all the limitations as claimed in claim 1 and further discloses B) is the at least two elongated pole sections have cooperating alignment members that engage one another to facilitate aligning the at least two elongated pole sections in a selected rotational position to prevent rotation of the at least two elongated pole sections relative to one another as the pole sections are telescopically moved longitudinally between the collapsed and extended positions; 
Regarding claim 19, claim 19 recited limitation similar or equal to those recited in claims 5-6, therefore also met by Repp.

Claim 20 also recited limitation similar to those recited in claim 2, also met by Repp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Repp.

Regarding claims 7-8, Repp is silent wherein foot plate has a footprint area of from 12’’ to 40 in” to prevent of sinking of the support pole system in soft ground or earth and wherein the stake has a length of from 10 inches to 18 inches. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make the foot plate has a footprint area of from 12’’ to 40 in” and the stake has a length of from 10 inches to 18 inches since a change in size of an element involves only routine skill in the art. The motivation for doing so would be to simply allow the area large enough to press by foot and prevent sinking of the support pole in soft ground as well as to provide long enough to penetrate through the ground to securely hold the pole.

Regarding claim 9, Repp discloses as claimed but is also silent wherein the at least two elongated pole sections are movable between the collapsed and extended positions to shorten and lengthen the support pole to a selected length ranging from 2 feet to 10 feet.
It would It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make two elongated pole sections are movable between the collapsed and extended positions to shorten and lengthen the support pole to a selected length ranging from 2 feet to 10 feet since a change in length of an element or the provision of adjustability, where needed involves only routine skill in the art. The motivation for doing so would be to simply allow the pole long enough to accommodate the length above the ground.
Regarding claim 12, Repp does not express the planar upper surface of the at least one hook is at an angle of from 20 °to 75° with respect to the longitudinal axis of the support pole. Applicant, however has not disclosed that having the planar upper surface of the at least one hook is at an angle of from 20 °to 75° with respect to the longitudinal axis of the support pole solves any stated problem or is for any particular purpose. Moreover, it appears that the hook of Repp would perform equally well with the hook at an angle of from 20 °to 75° with respect to the longitudinal axis of the support pole. Accordingly, the use of 20 degree to 75 degree angle is deemed to be a design consideration which fails to patentable distinguish over the prior art of Repp

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a a support pole system for supporting articles.
US 2009/0065662, US 10,729,226, US 3076557, US 4923164, US 3285554, US 4,662,305.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632